IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-30,830-16


                         IN RE WILLIAM EARL DURHAM, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                              FROM LIBERTY COUNTY


       Per curiam.

                                           OPINION


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in Liberty County on July 2, 2015, that more than 35 days have elapsed, and that the application has

not yet been forwarded to this Court.

       On October 7, 2015, we held this application in abeyance and ordered Respondent, the

District Clerk of Liberty County, to file a response. She responded and stated that Relator filed an

application for a writ of habeas corpus on June 12, 2015, the State was served with his application

on June 19, and the trial court entered an order designating issues (ODI) on August 26.
                                                                                                     2

       Under Article 11.07 of the Code of Criminal Procedure, the State shall answer an application

within 15 days of the date it receives a copy. TEX . CODE CRIM . PROC. art. 11.07, § 3(b). If the trial

court determines that there are controverted, previously unresolved facts material to the legality of

an applicant’s confinement, it shall enter an ODI within 20 days of the expiration of the time the

State is allowed to answer. § 3(d). In Relator’s case, the trial court’s ODI was not timely entered.

“Without a timely entry of an order designating issues, Article 11.07 imposes a duty upon the clerk

of the trial court to immediately transmit to this Court the record from the application for a writ of

habeas corpus, deeming the trial court’s inaction a finding that no issues of fact require further

resolution.” Gibson v. Dallas County District Clerk, 275 S.W.3d 491, 492 (Tex. Crim. App. 2009).

       We conditionally grant mandamus relief and direct Respondent to immediately forward

Relator’s habeas application to this Court. The writ of mandamus will issue only in the event that

Respondent fails to comply.


Filed: November 11, 2015
Do not publish